Almand, Chief Justice.
This appeal is from an order, dismissing after a hearing, the petition of the appellant for the writ of habeas corpus. The appeal was filed and docketed in this court on July 15, 1971. The enumeration of errors was filed in the office of the clerk on August 26, 1971. The appellee has moved to dismiss on the ground that the enumeration of errors was filed more than 20 days after the appeal was docketed and not in compli*99anee with Rule 14 (a) of this court. Such failure to comply with the rule requires the motion to be granted and the appeal is
Submitted September 14, 1971
Decided September 27, 1971.
Jimmy Chatman, pro se.

Dismissed.


All the Justices concur.